95 F.3d 43
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Simon WILLIAMS, Petitioner.
No. 96-563.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 22, 1996.Decided:  September 3, 1996.

Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Simon Williams, a federal prisoner, filed a petition for a Writ of Mandamus to compel the district court to act on his motion to vacate, set aside, or correct his sentence.  Williams filed his habeas corpus motion on April 19, 1996.  We find that the delay in the district court has not been unreasonable.  Accordingly, we deny Williams' petition for a Writ of Mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED